                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

MELANIE M. BROWN,

                    Plaintiff,

      vs.                                             Case No. 21-2122-SAC-TJJ

TITAN PROTECTION
& CONSULTING

                           Defendant.

                                 MEMORANDUM AND ORDER

             Melanie Brown has filed a pro se employment discrimination complaint

form, and she has checked the boxes for Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e, et seq. (“Title VII”) discrimination and for Age Discrimination in

Employment Act of 1967, 29 U.S.C. §§ 621, et seq. (“ADEA”). ECF# 1, p. 1. As

completed, the complaint alleges the discrimination occurred on August 16, 2019,

when her employer, Titan Protection & Consulting, Inc. (“Titan”), terminated and

retaliated against her, because of her African-American race, her female gender, and

her undisclosed age. ECF# 1, p. 3. In support, the complaint alleges only these two

sentences: “The defendant advise myself (sic) to come into the office on my day off

and we had a conference meeting about questions resulting to my unemployment. I,

then responded with, no I have not filed unemployment, but I did with a different

employer other than, Titan Protection & Consulting.” ECF# 1, p. 4. Attached to the

complaint are Brown’s administrative agency complaint filed with the Kansas Human

Rights Commission (“KHRC”), the Equal Employment Opportunity Commission’s

(“EEOC’s”) dismissal of her charge and adoption of the state agency’s investigative
findings, and Brown’s three earning statements from the defendant Titan for periods

from June 1, 2019, through July 15, 2019. ECF# 1-1.

             Ms. Brown alleges in her attached administrative agency complaint that

she is 58-years old and an African American woman who was employed as a security

guard at Titan from June 3, 2019, until her termination on August 16, 2019. She

charges in her complaint that she was “terminated due to” her race, sex, age, and in

retaliation for opposing acts and practices forbidden by the Kansas discrimination

laws. There are no additional facts alleged in these exhibits to support her conclusory

allegations of unlawful termination and retaliation.

             On June 3, 2021, Titan filed a motion to dismiss pursuant to Fed. R. Civ.

P. 12(b)(6) for failing to state facts sufficient to support an employment

discrimination/retaliation claim and for failing to allege exhaustion of administrative

remedies. ECF# 9. Ms. Brown has timely responded to the motion. ECF## 14 and 14-1.

Titan also has filed its memorandum in reply. ECF# 17. Most recently, the plaintiff

filed what has been docketed as a supplemental response. ECF# 18. The court

considers the matter fully briefed and ready for decision.

             Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint

to contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” The Supreme Court has explained that this Rule “does not require

detailed factual allegations, but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks and citation omitted). Thus, a “pleading that offers labels

and conclusions or a formulaic recitation of the elements of a cause of action will not


                                           2
do.” Id. For that matter, a complaint is insufficient if it only “tenders naked

assertions devoid of further factual enhancement.” Id.

              To survive Titan’s motion to dismiss, the plaintiff’s “complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Iqbal, 556 U.S. at 678 (internal quotation marks and citations

omitted). Facial plausibility comes from pleading “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. On a Rule 12(b)(6) motion to dismiss, the complaint’s factual

allegations, but not its legal conclusions, are assumed true. Id. Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 555). Thus, “{t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. “[A]

plaintiff armed with nothing more than conclusions” is not entitled to discovery. Id.

at 678-79. In considering a motion to dismiss, the court also reviews any exhibits

attached to and incorporated by the complaint. Smith v. United States, 561 F.3d

1090, 1098 (10th Cir. 2009).

              A court liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007). But, a pro se litigant's “conclusory allegations without supporting factual

averments are insufficient to state a claim upon which relief can be based.” Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The court “will not supply additional

factual allegations to round out a [pro se] plaintiff's complaint or construct a legal

theory on plaintiff's behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th

Cir. 1997).


                                            3
              Titan argues the plaintiff’s complaint is too bare to meet the pleading

standards of Rule 8(a) and to allege exhaustion of administrative remedies on any

discriminatory or retaliatory ground. Titan certainly has cause for advancing its

affirmative defense of exhaustion against Brown’s generic administrative charges

which lack any factual support and content. See, e.g., Manning v. Blue Cross and Blue

Shield of Kansas City, No. 11-2010-SAC, 2012 WL 2449843, at *2 (D. Kan. June 26,

2012), aff'd, 522 Fed. Appx. 438 (10th Cir. 2013) (unpublished). Nonetheless, the

court will focus its attention on the sufficiency of the complaint and Rule 12(b)(6).

Titan’s reply similarly limited its focus to this question.

              As the court noted in its prior order, the plaintiff’s complaint and

attachments offer no details about her termination from which to infer discrimination

or retaliation. Not only the defendant’s motion but the court’s order should have

informed the plaintiff that her complaint lacked sufficient factual detail to state a

claim. Given the plaintiff’s pro se status and her apparent attempt in her response to

allege more facts consistent with the termination claim found in her complaint, the

court will follow the generous practice used in this circuit. In deciding the motion,

the court will consider the plaintiff’s factual allegations in her response. Peoples v.

Wichita State University, No. 18-1010-JWB, 2018 WL 5013488, at *2 (D. Kan. Oct. 16,

2018); see also Hayes v. Whitman, 264 F.3d 1017, 1025 (10th Cir. 2001) (citations

omitted) (“it might be appropriate for a court to consider additional facts or legal

theories asserted in a response brief to a motion to dismiss if they were consistent

with the facts and theories advanced in the complaint, [but] a court may not consider

allegations or theories that are inconsistent with those pleaded in the complaint”).


                                             4
      The plaintiff’s response adds the following allegations:

       On August 16th, 2019, Plaintiff was terminated by Jamie L. Stevenson
PHR/Director-HR and Business Administration. Jamie L. Stevenson has a duty to
follow applicable guidelines in terminating employees. Jamie L. Stevenson
refused to follow rules in her position and terminated based on saying plaintiff
Melanie M. Brown filed for unemployment through Defendant. No
unemployment was filed through Defendant, but only through previous
employer Allied Protection Security. During the process of unemployment with
Allied no unemployment was received with Allied Protection Security. Jamie L.
Stevenson did not treat me equally and fairly in the decision in termination and
was wrongfully terminated. The law makes it illegal for an employer to make
any employment decision because of a person’s race, color, age, or etc.
       Jamie L. Stevenson retaliated because of a previous employer that was
filed through Kansas Dept of Labor. Jamie L. Stevenson refused to see
documents as proof of the Kansas Dept of Labor information. Jamie L.
Stevenson was suppose to protect my job and Jamie L. Stevenson did not
protect my job or rights. Plaintiff voiced concerns about the issue and Jamie L.
Stevenson refused to acknowledge my concerns. All documents associated on
the case has been attached to the file and the Defendants failed to answer the
issue concerning the case. Jamie L. Stevenson has a responsibility in her
position in integrity and honesty and sent an email to Jeffrey Griffin-Smith
stating plaintiff was terminated due to the DOL examiner’s determination
dated 8/6/19 stating that she provided false documentation with the purpose
of unlawfully obtaining unemployment insurance benefits. Plaintiff did not
unlawfully obtain unemployment insurance benefits or provide false
documentation as this is vague and Defendant investigated after termination on
August 22nd, 2019 asking more information on the claim. Defendant received
response from Jeffrey Griffin-Smith stating no unemployment benefits was
received by the plaintiff. Defendant reasoning on termination is vague as to the
question asked to KDOL. Defendant ended the job on August 16th, 2019, and
was a wrongful termination.
       Plaintiff met qualifications to perform the position as hired with
Defendant. Plaintiff performance was satisfactory and worked overtime when
needed by the Defendant. A meeting was held without getting paid and no
phone call was called to discuss about the prior unemployment with another
company. Plaintiff worked 83 hours for Defendant during a two-week period.
There was no lack of work performance or misconduct. The prior
unemployment with another company has no involvement with the Defendant
in getting terminated. The termination should not have taken place and the
Defendant did not follow the policies that was informed to employees that the
Defendant expects integrity and honesty. See attached exhibit from KDOL 1, 2,
and 3.




                                    5
ECF# 14-2, pp. 1-3. The plaintiff’s attached exhibits consist of the following copies. A

letter from Jeffrey Griffin-Smith, Chief of Integrity with the Kansas Department of

Labor, stating that as requested by the plaintiff, he was informing Titan “that she did

not actually receive any payment of unemployment benefits while employed by your

company.” ECF# 14-1, p. 4. This letter was apparently faxed to Titan on August 20,

2019, or four days after the plaintiff’s termination on August 16, 2019. The next

exhibit is copies of two emails. The first email apparently was sent by Ms. Stevenson

on August 22, 2019, at 12:14 pm to Mr. Griffin-Smith stating:

         Hello Mr. Smith,
         I appreciate the update. Melanie Brown’s employment was terminated due to
         the DOL examiner’s determination dated 8/6/19 stating that she provided false
         documentation with the purpose of unlawfully obtaining unemployment
         insurance benefits. The decision to terminate was not based on whether or not
         she received actual unemployment compensation.
         Do you have any additional information regarding her claim that I should
         consider? Has she filed an appeal regarding this decision? Any additional insight
         would be appreciated.

ECF# 14-1, p. 2. The second email is Mr. Griffin-Smith’s reply apparently sent an hour

later:

         Hi Ms. Stevenson,
         I don’t have any other information regarding her claim, no. Thank you for the
         response and let me know if you need anything else from me. Have a great
         afternoon.

ECF# 14-1, p. 2. The court also has read the plaintiff’s supplemental response which

only reiterates that, “[o]n August 16, 2019, I had nothing against Titan Protection &

Consulting, but apparently Jamie L. Stevenson had something against me, steadily

accusing me [and] wrongfully saying that I had taken unemployment benefits.” ECF#

18, p. 2.



                                             6
             Rule 12(b)(6) does not create a prima facie case pleading requirement,

but the court may look to those elements in determining plausibility. Khalik v. United

Air Lines, 671 F.3d 1188, 1192 (10th Cir. 2012). The plaintiff's complaint does not

allege a direct-evidence violation and so the following elements to a prima facie case

of disparate treatment discrimination may be helpful in determining plausibility, that

she is: (1) a member of a protected class, (2) who suffered an adverse employment

action, (3) who was qualified for the position at issue, and (3) who was treated less

favorably than others not in the protected class. See Khalik, 671 F.3d at 1192. The

Tenth Circuit recently summarized what suffices for pleading a discrimination claim:

      A complaint raising a claim of discrimination does not need to conclusively
      establish a prima facie case of discrimination, but it must contain more than
      “‘[t]hreadbare recitals of the elements of a cause of action, supported by mere
      conclusory statements.’” Khalik, 671 F.3d at 1193 (quoting Ashcroft v. Iqbal,
      556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)). “While we do not
      mandate the pleading of any specific facts in particular,” a plaintiff must
      include enough context and detail to link the allegedly adverse employment
      action to a discriminatory or retaliatory motive with something besides “sheer
      speculation.” Id. at 1194. “[A] plaintiff should have”—and must plead—“at least
      some relevant information to make the claims plausible on their face.” Id. at
      1193. Thus, it is insufficient for a plaintiff to allege, for instance, that she did
      not receive an employment benefit that “similarly situated” employees
      received. Hwang v. Kan. State Univ., 753 F.3d 1159, 1164 (10th Cir. 2014). A
      plaintiff's assertion that she is “similarly situated” to other employees is “just a
      legal conclusion—and a legal conclusion is never enough.” Id. Rather, a plaintiff
      must allege “some set of facts”—not just legal conclusions—“that taken
      together plausibly suggest differential treatment of similarly situated
      employees.” Id. “Pleadings that do not allow for at least a reasonable
      inference of the legally relevant facts are insufficient.” Burnett v. Mortg. Elec.
      Registration Sys., Inc., 706 F.3d 1231, 1236 (10th Cir. 2013) (internal quotation
      marks omitted).

Bekkem v. Wilkie, 915 F.3d 1258, 1274–75 (10th Cir. 2019).

             The court agrees with Titan that Ms. Brown’s allegations, including those

quoted from her responses, fail to state a plausible claim of discrimination or


                                           7
retaliation. There are no factual allegations supporting Ms. Brown’s conclusion that

her termination was unequal or unfair or that she was treated disparately as to give

rise to a plausible inference of unlawful discrimination or retaliation. Instead, the

plaintiff’s additional allegations now show Titan to have relied on the plaintiff’s filing

of false documents with the DOL to justify her termination, because this act of

dishonesty disqualified her from being a security guard. The plaintiff attaches the

defendant’s email which discloses that the plaintiff was terminated, because a DOL

examiner had determined on August 6, 2019, the plaintiff submitted false documents

in support of her application for unemployment insurance benefits. In that same

email, Ms. Stevenson asked the DOL for any additional information about the

plaintiff’s unemployment claim that should be considered besides the examiner’s

written decision. The DOL responded that there was no additional information.

             While the plaintiff now denies submitting false documents, she alleges

no circumstances which would support an inference that Titan necessarily knew the

DOL examiner’s finding was wrong or acted unreasonably in relying on it to terminate

her. There are no additional facts alleged showing differential treatment of similarly

situated employees or other circumstances as to give rise to an inference of an

unlawful motive. The pleadings are devoid of anything to suggest that Titan wrongly

used the DOL examiner’s finding to terminate her or to cover up any discriminatory or

retaliatory motive. The plaintiff’s complaint offers nothing more than legal

conclusions that discrimination was behind Titan’s employment decision. Nor has the

plaintiff alleged any facts for her retaliation claim to show that she engaged in

protected opposition to discrimination and that a causal connection exists between


                                            8
protected activity and her termination. Her complaints about being terminated for a

prior unemployment benefit application and the fairness of the termination do not

show any protected activity or any causal connection with her termination. While

“[s]pecific facts are not necessary,” at least some facts are. Erickson v. Pardus, 551

U.S. at 93. Simply put, the plaintiff’s allegations are not enough to state plausible

claims for relief under Rule 12(b)(6).

             Typically, the court would afford a plaintiff proceeding pro se another

opportunity to file a pleading with sufficient facts to set forth a plausible claim for

relief. The court, however, finds this case does not deserve another chance at

pleading. The court warned the plaintiff before her response about the insufficiency

of her allegations. The court indulged the plaintiff by considering all allegations in her

responses as involved in deciding the motion to dismiss. There is nothing to suggest

that the plaintiff has any additional facts to allege in support of her claims. Instead,

the plaintiff admitted that she has attached “[a]ll documents associated on the case.”

ECF# 14-2, p. 2. By all indications, granting leave to amend here would be futile.

Thus, the court shall grant the defendant’s motion to dismiss with prejudice the

plaintiff’s action for discriminatory and retaliatory termination of employment.

             IT IS THEREFORE ORDERED that the defendant Titan’s motion to dismiss

for failure to state a claim for relief pursuant to Rule 12(b)(6) (ECF# 9) is granted, and

the plaintiff’s complaint is dismissed with prejudice.

             Dated this 29th day of June, 2021, Topeka, Kansas.



                                         s/Sam A. Crow
                                         Sam A. Crow, U.S. District Senior Judge

                                            9
